Citation Nr: 1756420	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, bullet removal, muscle weakness, right leg.

2.  Entitlement to service connection for right leg disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  During the hearing, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  A June 2004 rating decision denied service connection for residuals, bullet removal, muscle weakness, right leg.  No new and material evidence was received prior to expiration of the period to appeal the decision, and the Veteran did not perfect an appeal with respect to the decision. 

2.  Evidence received since the June 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for residuals, bullet removal, muscle weakness, right leg.

3.  The evidence is in equipoise as to whether the Veteran's hepatitis C is related to active service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, with respect to the denial of entitlement to service connection for residuals, bullet removal, muscle weakness, right leg, is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence having been received; the claim for entitlement to service connection for residuals, bullet removal, muscle weakness, right leg, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for entitlement to service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159 (2017).  Given the favorable disposition of the Board's action to reopen the claim for service connection for residuals, bullet removal, muscle weakness, right leg, and the grant of the claim for entitlement to service connection for hepatitis C, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



New and Material Evidence

Historically, a June 2004 rating decision denied entitlement to service connection for residuals, bullet removal, muscle weakness, right leg.  New and material evidence was not received prior to expiration of the period to appeal and the Veteran did not file a notice of disagreement.  The June 2004 rating decision is final with respect to the denial of entitlement to service connection for residuals, bullet removal, muscle weakness, right leg.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

With respect to the petition to reopen the claim for entitlement to service connection for residuals, bullet removal, muscle weakness, right leg, the Board finds that the June 2010 VA examination report constitutes new and material evidence to reopen the claim of entitlement to service connection for residuals, bullet removal, muscle weakness, right leg.  38 C.F.R. § 3.156 (a) (2017).  The June 2004 rating decision denied the claim for service connection for residuals, bullet removal, muscle weakness, right leg, because there was no evidence that a surgery was completed during active service to remove a bullet or metal fragment in the Veteran's leg and the separation report of medical examination dated in December 1975 was silent for any complaints or diagnoses of a chronic right leg disability.  At the time of the June 2004 rating decision, the evidence of record included the Veteran's service treatment records and the Veteran's application for benefits.  Since the time of the prior final rating decision, the evidence includes the Veteran's statements and testimony, VA medical treatment records, June 2010 VA examination report, and private medical treatment records.  The June 2010 VA examination report is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" because it indicates that the Veteran's current right leg disability is related to active service, specifically the surgical removal of a metal fragment in his right leg.  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and new and material evidence has been received with respect to the claim for entitlement to service connection for residuals, bullet removal, muscle weakness, right leg, and the claim is reopened.



Hepatitis C

Concerning the claim forservice connection for hepatitis C, according to VA Fast Letter 04-13 (June 29, 2004), hepaitis C is spread primarily by contact with blood and blood products.  The highest prevalence of infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).   The Fast Letter states that occupational exposure may occur in the health care setting through accidental needle sticks.  According to the Fast Letter, while the transmission of hepatitis B by air gun injectors has been documented, there have been no case reports of hepatitis C being transmitted by an air gun injection.  Nevertheless, it is biologically plausible.  The Fast Letter concluded that it was essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C. 

Concerning a current disability, the medical evidence shows that the Veteran was initially diagnosed as having hepatitis C in 2004.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to an in-service injury or disease, the Veteran attributes his hepatitis C to one risk factor during active service.  He reported that he contracted hepatitis C from air gun inoculations that he received during service.  In this regard, service treatment records show that the Veteran received immunizations although there is no indication from these records as to the method of his immunization; that is, by air gun injector or some other method.  The separation report of medical examination does not reflect any diagnosis of hepatitis C.  

Following separation from active service, the Veteran was not diagnosed with hepatitis C until 2004.  As far as possible risk factors other than the reported air gun inoculations during active service, in an October 2009 statement, the Veteran denied the use of intravenous drugs, intranasal drug use, hemodialysis, high risk sexual activity, tattoos or body piercings, sharing toothbrushes or razor blades, or blood transfusion.  In addressing the Veteran's report that he received inoculations by air gun injectors in service, the Board notes that he is competent to report that he was inoculated by air gun injectors.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, his statement is consistent with his service and the Board has no reason to question the credibility of his statement in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Concerning any relationship between the Veteran's hepatitis C and active service, there are multiple opinions of record.

The June 2010 VA examiner opined that the issue as to whether the Veteran's current hepatitis C is etiologically related to immunization with multi-use jet gun in service could not be resolved without speculation.  In an addendum to the June 2010 VA examination report, the examiner stated that there was no documentation that multi-use jet gun was used in the Veteran's immunizations and that his occupation since discharge from service was barbering which could be considered as higher risk for nicks and cuts with daily use of barbering instruments with numerous clients thus potentially/speculatively a risk for bloodborne pathogen exposure.  However, the Board finds that the VA examiner's opinion is not particularly probative.  The VA examiner discussed the Veteran's post-service occupation as possible transmission, but then noted that it was "speculatively a risk."  In addition, the VA examiner explained that there was no documentation that jet guns were used in the Veteran's immunizations; however, the Board points out that the service medical treatment records do not specify as to what method was used to provide the vaccines.

A signed September 2009 physician statement indicated that the Veteran's hepatitis C was possibly related to multi-use jet gun.  

A signed January 2017 Hepatitis, Cirrhosis and other Liver Conditions Disability Benefits Questionnaire, completed by R. C. H., M.D., indicated that the Veteran had a diagnosis of hepatitis C.  Dr. R. C. H. indicated that the hepatitis C was from multi-use jet immunization gun in 1974 and explained that the Veteran did not have any other risk factors for contracting hepatitis C.  Dr. R. C. H. stated that hepatitis C was not contracted by surface contact and therefore the contraction was not job related, as indicated by the VA examiner.  

In another January 2017 letter, R. A. L., M.D. noted that as a fellow veteran, he received many doses of the multi-use. jet injectors with which the Veteran was treated.  Dr. R. A. L. was also familiar with the literature, specifying the risk of hepatitis C associated with these injectors.  Dr. R. A. L. reviewed the September 2009 opinion indicating the likelihood that the Veteran's hepatitis C was probably caused by the multi-use injectors and agreed with their conclusions.  

In this case, the Board recognizes that the service medical treatment records do not indicate whether the Veteran received inoculations via air gun; however, the Board also finds that the Veteran is competent and credible regarding his report of the use of air gun injectors and regarding any other risk factors.  While the VA examiner could not resolve the issue of etiology without resorting to speculation, private physicians provided probative opinions indicating that the Veteran's hepatitis C is related to active service, specifically his immunizations via air gun injector.  The evidence is in equipoise as to whether the Veteran's hepatitis C is related to active service.  Resolving reasonable doubt in the Veteran's favor, service connection for hepatitis C is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for residuals, bullet removal, muscle weakness, right leg, is reopened.

Service connection for hepatitis C is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

Concerning the reopened claim for service connection for right leg disability, the Board notes that the Veteran reported a gunshot wound to his right leg when he was ten years old.  The service medical treatment records do not contain an enlistment examination report but contain statements from the Veteran regarding the incurrence of a gunshot wound when he was a child and do not contain any other notations indicating that the Veteran incurred a gunshot wound to his right leg during active service.  Further, the Veteran recently testified that he experienced the gunshot wound as a child and not in active service.  

Here, the Veteran is presumed sound on entry into active service.  However, the Board finds that it is clear and unmistakable that the gunshot wound to the right leg resulting in a retained metal fragment as shown in an August 1974 radiographic report existed prior to active service.  The Board points out that the provisions of 38 C.F.R. § 3.303 (c) state that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) and when in accordance with these principles existence of a disability is established, no additional or confirmatory evidence is necessary.  Based on the service medical treatment records and the Veteran's own statements of the history of the incurred gunshot wound, the evidence is clear and unmistakable that the metal fragment and gunshot wound existed prior to active service.

In this case, the Board finds that a new VA opinion is required.  The Board notes that the June 2010 VA examiner provided a positive nexus opinion.  The examiner noted that the Veteran was seen in August 1974 for bump on right leg, metal fragment and was referred for consideration of surgical removal.  The examiner indicated that the Veteran underwent surgery in 1974 in Muenchweiler, Germany for removal of a metallic foreign body in the right leg.  The examiner opined that the right leg diagnosis was as likely as not related to the removal of the metal foreign body from his right leg during service.  However, the Board finds that the examiner's opinion is entitled to little probative value.  In this respect, the service medical treatment records show that the Veteran was considered for surgery, but there is no indication that surgery was performed and the separation report of medical examination made no mention of a right leg disability.  In addition, the Veteran recently testified that he also underwent surgery after separation from active service.  In addition, a September 2009 letter from J. H., M.D. indicated that the Veteran sustained a gunshot wound to his right leg in childhood.  Dr. J. H. stated that the Veteran had difficulty marching because the pressure of his boot caused severe pain in his leg.  It was noted that it was removed surgically and he later developed soreness at the lateral aspect of the leg which persisted.  In addition, a January 2017 letter from Dr. R. A. L. indicated that the Veteran's chronic leg pain was caused and exacerbated by the removal of the metallic foreign body from his right leg in 1974.  However, there is no indication that the private physicians reviewed all of the evidence of record including the separation report of medical examination which did not indicate any right leg disability and the separation report of medical history in which the Veteran indicated that he was not a patient at a hospital or had a disability affecting the lower extremities.

During the January 2017 hearing, the Veteran testified that he received regular medical treatment for his right leg disability at the Albuquerque VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Albuquerque VA Medical Center.  

2.  Contact the Veteran and ask that he provide any additional details concerning his surgery in 1974 in Muenchweiler, Germany, to include whether he was treated at a hospital.  Request any inpatient clinical/hospital records pertaining to the surgery in 1974.  

3.  Schedule a VA medical examination concerning the nature and etiology of each right leg disability present.  The claims folder must be made available to the examiner for review.  Following review of the claims folder and examination of the Veteran, the examiner must address the following:  

*Is it clear and unmistakable that the preexisting gunshot wound and retained metal fragment was not aggravated by active service?

*For any diagnosis pertaining to the right leg that is not related to the preexisting gunshot wound and retained metal fragment, is it at least as likely as not (50 percent probability or more) that it is related to active service?    

Rationale must be provided for the opinion(s) provided.

4.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


